                  Case 4:21-mj-70900-MAG Document 108 Filed
DOCUMENTS UNDER SEAL
                                                            09/09/21 Page 1
                                                       TOTAL TIME (m ins):
                                                                             of 1
                                                                           4 mins
M AGISTRATE JUDGE                        DEPUTY CLERK                             REPORTER/DIGITAL RECORDING:
M INUTE ORDER                            Lili M. Harrell                         Zoom: 1:07 p.m. - 1:11 p.m.
MAGISTRATE JUDGE                         DATE                                     NEW CASE          CASE NUMBER
Nathanael M. Cousins                     September 9, 2021                                          4:21-mj-70900-MAG-2
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.      RET.
Elmer Rosales-Montes                               Y        NP      Caroline Jackson                     APPT.
U.S. ATTORNEY                             INTERPRETER                           FIN. AFFT              COUNSEL APPT'D
Noah Stern                                                                      SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
                            Sean Hamel                              APPT'D COUNSEL              OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                                                                            TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT               BOND HEARING          IA REV PROB. or            OTHER
                                                                                 or S/R
       DETENTION HRG             ID / REMOV HRG            CHANGE PLEA           PROB. REVOC.               ATTY APPT
                                                                                                            HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                    NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES                 IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                 SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES              PASSPORT
      ON O/R             APPEARANCE BOND            $                                                  SURRENDERED
                                                                                                       DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED         RELEASED        DETENTION HEARING             REMANDED
      FOR             SERVICES                                                 AND FORMAL FINDINGS           TO CUSTODY
      DETENTION       REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                    NOT GUILTY                  GUILTY                  GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA              PLEA AGREEMENT          OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                   STATUS RE:
9/21/21                          HEARING                  HEARING                CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY          CHANGE OF               STATUS
                                 AFFIDAVIT                  HEARING              PLEA
1:00 p.m.                                                   _____________
BEFORE HON.                      DETENTION                  ARRAIGNMENT          MOTIONS                  JUDGMENT &
                                 HEARING                                                                  SENTENCING
Cousins
       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /           PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL              CONFERENCE               HEARING
                                 3161                       HEARING
                                                ADDITIONAL PROCEEDINGS
Hearing held via Zoom; Defendant not present due to quarantine status.


                                                                                        DOCUMENT NUMBER:
